DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the response filed on 12/23/2020 with a priority date of 4/30/2018.
Claims 1, 2, 5-13, 15, 19 and 20 are currently pending and have been examined.

Response to Amendments
Applicant's amendments to claims 1, 2, 5-13, 15, 19 and 20 have been entered and claims 3, 4, 14, 16, 17 and 18 are cancelled.
Claim 1, 2, 5-13, 15, 19 and 20 overcome the rejection under 35 USC 101.
Claims 1, 2, 5-8, 9-13, 15, 19 and 20 are rejected under 35 USC 103.
The limitations of independent claim 1 and the additional limitations of dependent claim 9 overcome the art of record.

Claim Overcoming the Art of Record
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The elements of the claims 1and 9 are individually present in a combination of Partridge, Blakso, Grabaraik, Weerasginhe, Dimitrova and Vemparala. However, it would not be obvious to combine the elements found is these six references, thus claim 9 is 

As per Claim 9:  
9.    The method of Claim 1, wherein the acquired response information of the consumer to one of the presented audible questions of the query session is a verbal response, a physical response and a non-verbal response of the consumer after the audible question is presented, and wherein acquiring the response information comprises:
detecting sound with the microphone after presentation of the audible question, wherein the detected sound includes the verbal response of the consumer; 
detecting the physical response of the consumer with a biometric sensor after presentation of the audible question; 
capturing a video or a series of still images of the consumer with an image capture device after presentation of the audible question; 
recording the detected sound, the detected physical response and the captured video or a series of still images of the consumer, wherein the recorded sound, the recorded physical response and the recorded video or a series of still images of the consumer are time synchronized with each other; and 
associating the recorded sound, the recorded physical response and the recorded video or the series of still images of the consumer with the presented audible question.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1, 2, 5-13, 15, 19 and 20 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-13, 15, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without a practical application or significantly more.
Step 2A: 
Prong 1: The claims recite determining a location of a consumer then accessing this data and detecting a sound, determining a characteristic of a sound and determining whether the sound is music or a conversation. Both the location and the sound are used to determine the receptiveness and unreceptiveness of a consumer to take a survey and answer questions about a media item. Dependent claims 2 presents a comment, claim 3-5 present an animated graphical conversational avatar, claim 6-9 provide further details about detecting responses, 10-13, 15, 19 and 20 provide further detail on determining when to present the survey. Essentially, the dependent claims further limit the abstract idea in three distinct areas; (1) ways to present the questions, (2) ways to collect and record responses and (3) when to present the questions.
These claims recite organizing relationships between query session providers and customers that participate in the query sessions based receptiveness, as well as linking media providers that want to know consumers opinions about media with those consumers, which results knowing more about preferences and/or the quality of the media. These limitations fall 
The claims include additional element set forth below, but the abstract idea is Mental Processes, such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion). A surveyor would their judgement to select questions and select how the questions are presented then perform the survey at a particular time and location as well as evaluate whether to present the questions or not present the question, such as by observing that a user is engaged in a conversation with another person. 
Prong 2: This judicial exception is integrated into a practical application because the claims are applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Simply put, there are too many additional elements and steps in the process with relationships between abstract concepts and technology to sustain a 35 USC 101 rejection under Prong 2.
Step 2B: Not reached

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Partridge et al. (U.S. 2012/0130806 A1; Hereafter: Partridge) in view of Blasko et al. (U.S. 2001/0049620; Hereafter: Blasko) in view of Grabaraik et al. (U.S. 2017/0032389 A1; Hereafter: Grabariak) in view of Weerasinghe et al. (U.S. 2011/0307919 A1; Hereafter: Weerasinghe).
As per Claim 1:  Partridge in view of Blakso, Grabaraik and Weerasginhe discloses;
1. A method for acquiring responses from a consumer pertaining to a subject media content event that has been previously consumed by the consumer, the method comprising: Examiner’s note: Grabaraik at [0017] discloses acquiring responses to previous media content events. Partridge is the primary reference because most of the steps are direct to determining when to send a survey.
Partridge discloses determining a current location of a consumer conversation acquisition system wherein the consumer conversation acquisition system is a mobile electronic device and the current location is determined with a global positioning system; See, “During operation, contextual-information-collection module 102 collects context data 112, which may include different types of information that can be used to 
Partridge discloses accessing stored state information that identifies at least one of a receptive state of the consumer and an unreceptive state of the consumer, See, “The remote service then may automatically provide a user survey based on the identified elements and user playback actions. Such a user survey may poll the user 106 regarding the elements of interest within the video content, and the results of the user survey may then be presented to the advertiser.” [0014]. See, “When the user plays the video content item, method 200 includes, at 210, receiving and storing information regarding user playback actions during consumption of the video content item. The user playback actions may include operation of various trick modes during playback of the video content item, such as pause, rewind, fast-forward, etc. By analyzing information regarding such trick mode operation, it may be determined whether each segment of the video content item was presented and therefore likely viewed, or whether some segments were skipped.” [0020].
wherein a plurality of locations are each associated with state information for the consumer, and  See, “In one embodiment, contextual-information-collection module 102 provides the collected context data to receptivity-determination module 104, which determines consumer receptivity based on the collected contextual data. The consumer receptivity can be defined as the contextually dependent component of the probability that a consumer will direct enough attention toward an advertisement for it to be memorable. For example, a consumer watching a TV program is receptive to advertisements, whereas a consumer engaging in a conversation is unreceptive to the advertisements. Because a mobile device user can be anywhere doing anything, the receptivity of the user varies depending on the context. Predicting consumer receptivity is important for mobile advertising because, although some mobile channels (e.g., text message and email) allow a consumer to delay viewing an advertisement until he is receptive, other channels (e.g., mobile gaming) do not.” [0032].
Partridge discloses wherein the current location is compared with the plurality of locations such that the associated state information is accessed for the location that is the same as the determined current location, and. See, “For example, based on context data, such as location and duration of time spent at the location, the system may infer that a consumer has just played tennis. Considering there is a convenience store across the street from the tennis court, and considering most consumers often consume sports drinks following exercise, the system may determine that the best time to present an advertisement for a sports drink is before the consumer enters the convenience store, and generates a high opportunity score for that time period. Note that, once in the store, the consumer may be preoccupied (particularly if he is with a friend), and less likely to use his phone.”  [0035]. 
Partridge discloses detecting sound using a microphone at the determined current location of the consumer conversation acquisition system; See, “In addition, a microphone located on the mobile device can provide information related to the surrounding environment, such as whether the consumer is in a noisy environment and thus unable to receive any audio notification, or whether the consumer is engaged in conversation with other people and thus likely to be unreceptive.” [0031].
Partridge discloses determining a characteristic of the detect sound: See, “The consumer receptivity can be defined as the contextually dependent component of the probability that a consumer will direct enough attention toward an advertisement for it to be memorable. For example, a consumer watching a TV program is receptive to advertisements, whereas a consumer engaging in a conversation is unreceptive to the advertisements. Because a mobile device user can be anywhere doing anything, the receptivity of the user varies depending on the context” [0032]. See, “In addition, the system may learn the voiceprint of the consumer and only consider the consumer as unreceptive when he is actively engaged in a conversion, under the premise that speech not involving the consumer's participation may come from the car radio or other passengers, while the consumer is actually receptive.” [0033].
Partridge does not disclose determining that the consumer is in the receptive state when the characteristic of the detected sound is music; Examiner’s note: At [0032] Partridge discloses user are receptive when watching a TV program and unreceptive when 
However, Blasko discloses detecting classical music is playing. See, “In an exemplary case, the feedback information may illustrate that profile vectors corresponding to higher income groups are more receptive to advertisements having classical music as backgrounds.” [0062].
Partridge discloses determining that the consumer is in the unreceptive state when the characteristic of the detected sound is an ongoing conversation between the consumer and another person; See, “whereas a consumer engaging in a conversation is unreceptive to the advertisements” [0032]. See, “likewise, if the microphone detects an ongoing conversation, receptivity-determination module 104 also generates a low receptivity score.” [0033].
Partridge in view of Blasko does not disclose presenting a query session to the consumer Examiner’s note: Partridge presents advertising.
However, Grabaraik discloses See, “These system avatars, 114, 116, 118, 120 also are referred to herein as VAPS Controlled Avatars (VCAs). A business/client 122 provides questions, e.g., in the form of a questionnaire 124, to VAPS 108 for presenting to users, e.g., in online surveys and polling users. Typically, the system includes multiple businesses/clients 122, each providing one or more questionnaires 124.” [0014]. See, “A client company 122 creates a series of questions 124 as, for example, a questionnaire 124 that the client company 122 wishes answered by the public. The client company 122 submits the questions 124 over the network 106 to VAPS 108. The VAPS 108 designates a VCA, e.g., 116, or multiple VCAs to interact with UCAs 110, 112, collecting answers to the questions 
Partridge discloses when the associated state information for the consumer is the receptive state, Examiner’s note: See, “Advertisement-placement module 108 receives predicted receptivity and opportunity information from receptivity-determination module 104 and opportunity-prediction module 106, respectively, and provides such information to an advertiser 110. Advertiser 110 evaluates the received information and makes a bid to place an advertisement. Advertisement-placement module 108 then selects and places an advertisement for presentation based on the bid along with other factors, such as the preference and need of the targeted consumer.” [0036]. See also [0031, 0032].
Partridge in view of Blasko does not disclose including presenting an animated graphical conversational avatar on a display during the query session, wherein the animated graphical conversational avatar appears to speak the words  
However, Grabaraik discloses See, “The system dialog module 138 accesses an avatar profile database 1082 and chooses one or more VCAs 114, 116, 118, 120 according community group questioned and appropriate virtual incentives. An avatar behavior interpreter 1084 sends the selected avatar(s) 114, 116, 118, 120 to browse for UCAs 110, 112 belonging to the targeted community group and, based on the avatar behavior, identifies appropriate group members. Since the questions are targeted to identified group members, frequently, the same questions are not presented to all UCAs 110, 112. Thus, disinterested or 
Partridge discloses audible messages via at least one speaker. See, “Presentation might include adding a banner or pop-up to a PDA or mobile phone; playing an audio message by phone, music player, or car stereo; modifying a map on a GPS navigation device; or changing a billboard near the consumer.” [0026]. See, “Provider server 312 then communicates the advertisements and instructions on how to present these advertisements to mobile device 306. In one embodiment, the advertisements can be streamed video, audio, graphics, text, or a combination thereof. After receiving the advertisements, mobile device 306 presents these advertisements based on the instructions.” [0044].
Partridge does not disclose of [audible] questions to the consumer [via at least one speaker] that pertain to the subject media content event that the consumer has previously consumed; Examiner’s note: The feature between […] are already disclosed by Partridge.
However, Grabaraik discloses See, “For example, VAPS 108 may be collecting information regarding one of two candidates X and Y for which UCA users would vote. The VCAs 114, 116, 118, 120 do not ask directly each UCA's preference. Instead, one VCA 114, 116, 118, 120 tells a story. The story may indicate that the watched TV debates between X and Y. Then, after the story, the VCA may follow with something like "I liked how X performed more than Y," and ask the UCA how it liked how candidate X performed. The UCA may respond saying, "I think Y made better points" and/or "Y was more presidential." 
Partridge does not disclose wherein a video portion of a media content event is currently being presented on the display, wherein an audio portion of the media content event is being presented from the at least one speaker, and wherein presenting the animated graphical conversational avatar on the display further comprises: 
However, Weerasinghe discloses See, “In the present context, media content can represent audio content, moving image content such as videos, still image content, or combinations thereof.” [0012].
Partridge does not disclose identifying an object being presented in the video portion of the currently present media content event; 
However, Weerasinghe discloses See, “There are commercial products that can detect pre-defined objects from a video segment. The AME module 440 is expected to have such image recognition and replacement capability. The Ad descriptor file can contain the defined selections for image modification. As discussed above, the AME module 440 can read the Ad descriptor file 425 and extract the modification instructions. Then it will scan the main Ad file and make the necessary changes to the main Ad file video clip.” [0012].
Partridge does not disclose overlaying the animated graphical conversational avatar on the currently present media content event; and 
However, Weerasinghe discloses See, “In the case of animated advertisements it is feasible to replace one person's face with another without creating an entirely new advertisement (such as through utilizing Object Oriented programming technologies). 
Partridge does not disclose replacing the audio portion of the media content event with the audible questions of the query session;
However, Weerasinghe discloses See, “Similar techniques can be applied to replacing audio or voice or other background music. As in the case with video, audio modification can also be done via two methods: In a first method, a `substitution audio clip` can replace the audio stream of the main ad file. In a second method, the AME unit can be instructed via the ad descriptor file to modify the audio stream.” [0035].
Partridge discloses a microphone. See, “In addition, a microphone located on the mobile device can provide information related to the surrounding…” [0031].
Partridge does not disclose acquiring response information with the {microphone} that corresponds to a response of the consumer to each one of the presented {audible} questions of the query session; and 
However Grabaraik discloses See, “Thus, the VAPS 108 systematically poses the questions 124 using the various VCAs 114, 116, 118, 120 that interact with UCAs 110, 112, seamlessly and hidden to the user without the user being aware in some cases that his/her responses are being collected.” [0016].
storing the acquired response information for each of the presented audible questions, wherein the acquired response information is associated with the presented audible question. 
However Grabaraik discloses See, “In another example, a VCA 116 may ask "Who do you think should be president, Hillary Clinton or Barack Obama?" The UCA 110 responds 142 to the polling question The VCA 116 logs the response 142, and stores 144 logged responses. Responses may be stored 144 locally in the VAPS 108 or remotely, e.g., in the storage 122 with the questions. For multipart questions or questions that depend on a previous response, the response to the current question (e.g., "Did you vote in the last election?") can terminate the line of questioning or lead to a number of other subsequent follow up questions. In 146 the VAPS 108 decides whether to direct the VCA 110 to the next follow up question. Once the dialogue is complete 148, the conversation terminates 150.”. [0020].
Therefore, from the teaching of Blasko, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the sounds used to determine receptiveness, as disclosed by Partridge, to include music, as taught by Blasko, for the purpose of determine viewer receptiveness to a particular advertisement. [0153].
Therefore, from the teaching of Grabaraik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the questions about media, as disclosed by Partridge in view of Blasko, to be used to determining when to provide a survey about consumed media content and present a conversational avatar, as taught by Grabaraik, for the purpose of conducting online surveys and polling users that 
Therefore, from the teaching of Weerasinghe, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the questions about media, as disclosed by Partridge in view of Blasko and Grabaraik, to determine and replace objects and sound during the media, as taught by Weerasinghe, for the purpose of. [0004].

As per Claim 2:  Partridge in view of Blakso, Grabaraik and Weerasginhe discloses;
2.    The method of Claim 1, wherein presenting the query session comprises:
Grabaraik discloses presenting at least one audible comment pertaining to the subject media content event, wherein the at least one audible comment is intended to elicit a response from the consumer;  “Questions may be formulated to appear as part of a general conversation or related to some aspect of the virtual world, while masking the true intent of the question and data being collected. For example, VAPS 108 may be collecting information regarding one of two candidates X and Y for which UCA users would vote. The VCAs 114, 116, 118, 120 do not ask directly each UCA's preference. Instead, one VCA 114, 116, 118, 120 tells a story. The story may indicate that the watched TV debates between X and Y. Then, after the story, the VCA may follow with something like "I liked how X performed more than Y," and ask the UCA how it liked how candidate X performed.” [0017].
acquiring response information that corresponds to a response of the consumer to the at least one audible comment; and storing the acquired response information, wherein the acquired response information is associated with the presented audible comment. See, “In another example, a VCA 116 may ask "Who do you think should be president, Hillary Clinton or Barack Obama?" The UCA 110 responds 142 to the polling question The VCA 116 logs the response 142, and stores 144 logged responses. Responses may be stored 144 locally in the VAPS 108 or remotely, e.g., in the storage 122 with the questions. For multipart questions or questions that depend on a previous response, the response to the current question (e.g., "Did you vote in the last election?") can terminate the line of questioning or lead to a number of other subsequent follow up questions. In 146 the VAPS 108 decides whether to direct the VCA 110 to the next follow up question. Once the dialogue is complete 148, the conversation terminates 150.”. [0020].

As per Claim 5: Partridge in view of Blakso, Grabaraik and Weerasginhe discloses;  
5.    The method of Claim 3, wherein a commercial or an advertisement of a presenting media content event is currently being presented on the display, wherein the commercial or an advertisement includes a video portion that is currently being presented on the display and an audio portion that is being presented from the at least one speaker, and wherein presenting the animated graphical conversational avatar on the display further comprises:
Grabaraik discloses presenting the animated graphical conversational avatar on the display See, “For example, VAPS 108 may be collecting information regarding one of two candidates X and Y for which UCA users would vote. The VCAs 114, 116, 118, 120 do not 
Weerasinghe discloses during the duration of the commercial or the advertisement; and replacing the audio portion of the commercial or the advertisement with the audible questions of the query session. See, “In the case of animated advertisements it is feasible to replace one person's face with another without creating an entirely new advertisement (such as through utilizing Object Oriented programming technologies). Though it may have limited appeal in the cartoon world, the technology is developing fast. Speech enabled Avatars are more realistic and prevalent in usage. The same principle described here will be applicable to Avatars as well.” [0037]. See, “In this case ad-substitution files are not required for ad modification. Instead the Ad Descriptor file contains instructions as to which portions of the image in each frame need to be modified and how.” [0043]. See, “Similar techniques can be applied to replacing audio or voice or other background music. As in the case with video, audio modification can also be done via two methods: In a first method, a `substitution audio clip` can replace the audio stream of the main ad file. In a second method, the AME unit can be instructed via the ad descriptor file to modify the audio stream.” [0035].

As per Claim 10: Partridge in view of Blakso, Grabaraik and Weerasginhe discloses; 
Partridge discloses 10.    The method of Claim 1, wherein at least one of the plurality of locations is further associated with an activity that the consumer has been engaged in while at that particular location, and wherein the activity is associated with one of the receptive state and the unreceptive state, the method further comprising: presenting the query session to the consumer when the activity associated with the current location is the receptive state. See, “For example, based on context data, such as location and duration of time spent at the location, the system may infer that a consumer has just played tennis. Considering there is a convenience store across the street from the tennis court, and considering most consumers often consume sports drinks following exercise, the system may determine that the best time to present an advertisement for a sports drink is before the consumer enters the convenience store, and generates a high opportunity score for that time period. Note that, once in the store, the consumer may be preoccupied (particularly if he is with a friend), and less likely to use his phone.”  [0035]. See, [0038] for determining a user spends time at a tennis court and [0042] for other examples of locations that are associated with receptiveness.

As per Claim 11:  Partridge in view of Blakso, Grabaraik and Weerasginhe discloses;
Partridge discloses 11.    The method of Claim 1, wherein at least one of the plurality of locations is further associated with an activity that the consumer has been engaged in while at that particular location, and wherein the activity is associated with one of the receptive state and the unreceptive state, the method further comprising: not presenting the query session to the consumer when the activity associated with the current location is the unreceptive state, wherein the query session is not presented even if the current location corresponds to the particular location that is associated with the receptive state. See, “For example, based on context data, such as location and duration of time spent at the location, the system may infer that a consumer has just played tennis. Considering there is a convenience store across the street from the tennis court, and considering most consumers often consume sports drinks following exercise, the system may determine that the best time to present an advertisement for a sports drink is before the consumer enters the convenience store, and generates a high opportunity score for that time period. Note that, once in the store, the consumer may be preoccupied (particularly if he is with a friend), and less likely to use his phone.”  [0035]. See, [0038] for determining a user spends time at a tennis court and [0042] for other examples of locations that are associated with receptiveness.

As per Claim 15: Partridge in view of Blakso, Grabaraik and Weerasginhe discloses;
Partridge discloses 15.    The method of Claim 1, wherein determining the current location of the consumer conversation acquisition system when the consumer conversation acquisition system is the mobile electronic device further comprises: receiving information from an electronic device that is communicatively coupled to the consumer conversation acquisition system, wherein the information received from the electronic device is used to determine the current location. See, “For example, the global positioning system (GPS) located on the mobile device can collect GPS traces that can be used to determine the consumer's location and motion status.” [0031].

As per Claim 19:  Partridge in view of Blakso, Grabaraik and Weerasginhe discloses;
Partridge discloses 19.    The method of Claim 1, further comprising: determining a current time of day concurrently with determining the current location of the consumer conversation acquisition system; comparing the current time of day with times of day associated with the receptive state and times of day associated with the unreceptive state; and determining that the consumer is in the unreceptive state when the current time of day matches times of day associated with the unreceptive state, wherein the query session is not presented to the consumer. See, “In a variation of this embodiment, the collected contextual information includes one or more of the following : time of day; day of week; weather condition; the consumer's location; speed of the consumer's motion; content of the consumer's calendar, messages, and emails; history of the consumer's activities; a statistical model constructed from the history of the consumer's activities; demographic statistics associated with the consumer; and the consumer's previous response to advertisement.” [0013]. See also [0031] and [0041] for receptiveness as a function of contextual information.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Partridge in view of Blasko, Grabaraik and W further in view of Vemparala et al. (U.S. 2014/0150004 A1; Hereafter: Vemparala).
As per Claim 6:  Partridge in view of Blakso, Grabaraik, Weerasginhe and Vemparala discloses;
6.    The method of Claim 1, wherein the acquired response information of the consumer to one of the presented audible questions of the query session is a verbal response made by the consumer in reply to the audible question, and wherein acquiring the response information comprises: Examiner’s note: Examiner asserts that individual elements are present individually in of Partridge, Grabaraik and Weerasginhe because, as set forth above, Partridge discloses a microphone that collects sound, Grabaraik discloses providing questions and storing responses to questions and Weerasginhe discloses “The audio system 312 can further include a microphone for receiving audible signals of an end user. The audio system 312 can also be used for voice recognition applications. [0023]. 
The claimed ordered combination of steps requires an additional reference to disclose a process the combines detecting sound with the microphone after presentation of the audible question, wherein the detected sound include the verbal response of the consumer; recording the detected sound; determining words spoken by the consumer from the recorded sound; and associating the determined words with the presented audible question.  
However, Vemparala discloses providing a survey, receiving responses via a microphone, compiling results and generating a report based on the responses. Compiling results and generating a report requires determining the words spoken (responses) and associated the responses with the questions, otherwise there would be no correlation between media, survey questions, and response, which would render the report meaningless. See, “…voice input received by a microphone or other audio sensor, gesture input received by one or more cameras (e.g. 2d and/or depth cameras), and/or any other suitable types of inputs.” [0025]. See, “The video delivery and survey service 406 may include a plurality of modules configured to execute the various processes presented above with respect to FIG. 2.” [0034]. See, “Continuing with FIG. 4, the video delivery and survey service 406 may include a report 

As per Claim 8: Partridge in view of Blakso, Grabaraik, Weerasginhe and Vemparala discloses;
8.    The method of Claim 1, wherein the acquired response information of the consumer to one of the presented audible questions of the query session is a non-verbal response made by the consumer after presentation of the audible question, and wherein acquiring the response information comprises: 
Partridge in view of Blakso, Grabaraik and Weerasginhe does not disclose capturing a video or a series of still images of the consumer with an image capture device after presentation of the audible question; recording the captured video or a series of still images of the consumer;  determining the non-verbal response of the consumer from the recorded physical response; and  associating the determined non-verbal response with the presented audible question. 
However Vemparala discloses See, “The responses may be received via any suitable inputs, including but not limited to via button or touch-based control devices, (e.g. remote controls, smart phones, notepad/laptop/other computing devices, etc.), voice input received by a microphone or other audio sensor, gesture input received by one or more cameras (e.g. 2d and/or depth cameras), and/or any other suitable types of inputs.” [0025]. See, “At 
Therefore, from the teaching of Vemparala, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the responses to questions, as disclosed by Partridge in view of Blakso, Grabaraik and Weerasginhe, to be capture responses from a video, as taught by Vemparala, for the purpose of allowing advertising effectiveness research to be provided to the advertisers with less time lag than conventional advertising effectiveness studies, and even over the course of the advertising campaign. [0009].

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Partridge in view of Vemparala and Blasko further in view of Dimitrova et al. (U.S. 2003/0093784 A1; Hereafter: Dimitrova).
As per Claim 7: Partridge in view of Blakso, Grabaraik, Weerasginhe and Dimitrova discloses;
7.    The method of Claim 1, wherein the acquired response information of the consumer to one of the presented audible questions of the query session is a physical response of the consumer after the audible question is presented, and wherein acquiring the response information comprises:
detecting the physical response of the consumer with a biometric sensor after presentation of the audible question; recording the detected physical response; determining an emotion of the consumer from the recorded physical response; and associating the determined emotional response with the presented audible question.
However Dimitrova discloses See, “FIG. 4 is a system diagram illustrating the interaction of sensory inputs according to one embodiment of the present invention, as well as possible applications for using the gathered and processed sensory data. Again, this embodiment is illustrative and not limiting. As described above, facial expressions and head movements are analyzed against reference images to determine recognizable emotions (block 405). Indicators such as smiles and the intensity of a gaze (that is, duration without moving and the direction of gaze) are interpreted according to a set of predetermined criteria. Gross actions are also interpreted, such as movement around the room (block 410) as detected by video camera 240 or motion sensor 230. In addition, biometric response data captured by sensors on, for example, chair 215 or sensor shirt 220 (block 415) may be characterized as associated with certain human emotional responses in a manner similar to that described above in association with captured video images, albeit with somewhat less certainty in most cases. Note that certain sensory data, such as body temperature, may simply be analyzed by noting changes against a baseline or previous level. This type of analysis is certainly easier than the video image comparisons, though in one preferred embodiment it also takes into account changes in environmental conditions, for example room temperature, outside weather conditions, ambient noise level, time of day, and the like.” [0037].


As per Claim 20:  Partridge in view of Blakso, Grabaraik, Weerasginhe and Dimitrova discloses;
20.    The method of Claim 1, further comprising:
Partridge discloses determining a current emotional state of the consumer concurrently with determining the current location of the consumer conversation acquisition system, [0035] discloses consuming sports drinks after tennis and being preoccupied, [0039] discloses distracted or already made up his mind, [0042] discloses visiting a restaurant and [0046] disclose going to a restaurant vs a movie. Thirst, hungry, reoccupied, distracted, have made up your mind about something and being hungry vs being entertained are all emotional states.
Partridge does not disclose wherein the current emotional state of the consumer is determined based on biometric information received from a biometric sensor that is sensing a current condition of the consumer;
However Dimitrova discloses See, “One or more viewerfeedback sensors are placed in proximity to each test viewer to collect response information. The response data is translated into digital form for storage and analysis and stored at a system database. The response information stored on the database is time-stamped so that it can be corrected with a specific 
Partridge discloses comparing the current emotional state of the consumer with emotional states associated with the receptive state and emotional states associated with the unreceptive state; and determining that the consumer is in the unreceptive state when the current emotional state of the consumer matches the emotional states associated with the unreceptive state, wherein the query session is not presented to the consumer. [0035] discloses consuming sports drinks after tennis and being preoccupied, [0039] discloses distracted or already made up his mind, [0042] discloses visiting a restaurant and [0046] disclose going to a restaurant vs a movie. Thirst, hungry, reoccupied, distracted, have made up your mind about something and being hungry vs being entertained are all emotional states used to determine receptiveness to receiving advertising.
Therefore, from the teaching of Dimitrova, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the responses to questions about media, as disclosed by Partridge, to use biometric sensors and synchronize a plurality of different types of response data, as taught by Dimitrova, for the purpose of using human-response inputs to automatically create viewer profiles and target viewers. [0001].

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Partridge in view of Blasko, Grabaraik and Weerasinghe further in view of Plantec et al. (U.S. 7,253,817 A1; Hereafter: Plantec).
As per Claim 12:  Partridge in view of Blakso, Grabaraik, Weerasginhe and Plantec discloses;
Partridge does not disclose 12.    The method of Claim 1, wherein prior to presenting the query session to the consumer when the associated state information for the consumer is the receptive state, the method further comprising: determining that the consumer is in an indeterminate state; presenting a query session invitation to the consumer in response to determining that the consumer is in the indeterminate state, wherein the query session invitation invites the consumer to participate in the query session; receiving an acceptance of the query session invitation from the consumer, wherein the acceptance indicates that the consumer is willing to participate in the query session; and initiating presentation of the query session in response to receiving the acceptance of the query session invitation.
However Plantec discloses See, “in a next step 752, invites the user to participate in a survey. In a step 754, the Verbot.TM. 500 determines whether the user accepts the invitation. If the user does not accept the invitation, then, in a next step 756, the Verbot.TM. 500 lobbies the survey participant 118, preferably reminding her of the importance of the survey, and offers to show her information about the program. In another step 758, the Verbot.TM. 500 determines whether the survey participant 118 wants program information. If the survey participant 118 does not want program information, then processing returns to the noninteractive sleep mode of step 730.” [Column 31, Line 5-35].
Therefore, from the teaching of Plantec, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the question and answer sessions about media, as disclosed by Partridge, to invite users to 

As per Claim 13: Partridge in view of Blakso, Grabaraik, Weerasginhe and Plantec discloses; 
Partridge does not disclose 13.   The method of Claim 12, further comprising: receiving a decline of the query session invitation from the consumer, wherein the acceptance indicates that the consumer is not willing to participate in the query session, wherein the query session is not presented to the consumer in response to the consumer declining the query session invitation.
However Plantec discloses See, “in a next step 752, invites the user to participate in a survey. In a step 754, the Verbot.TM. 500 determines whether the user accepts the invitation. If the user does not accept the invitation, then, in a next step 756, the Verbot.TM. 500 lobbies the survey participant 118, preferably reminding her of the importance of the survey, and offers to show her information about the program. In another step 758, the Verbot.TM. 500 determines whether the survey participant 118 wants program information. If the survey participant 118 does not want program information, then processing returns to the noninteractive sleep mode of step 730.” [Column 31, Line 5-35].
Therefore, from the teaching of Plantec, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the question and answer sessions about media, as disclosed by Partridge, to invite users to participate, as taught by Plantec, for the purpose of gathering accurate and timely consumer feedback is critical. [Column 31, Line 5-35].

Response to Arguments
Applicant's amendments to claims 1, 2 and 5-13, 15, 19 and 20 have been entered. Applicant’s arguments under 35 USC 103 are moot in view of additional references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov. If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688